DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-11 of this application is patentably indistinct from claims 1-11 of Application No. 16/206,142.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
In claims 1 and 11, line 5, in the phrase “having a contour the conforms”, the word “the” should be changed to “that”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, the phrase “the ultrasound transducer of the system” renders the claim indefinite.  The term “the system” lacks antecedent basis, and it should be noted that claim 1 is a method claim which does not set forth a system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (US 2010/0041989; hereinafter Sehgal) in view of Bertolina et al. (US 2013/0190623; hereinafter Bertolina).
Sehgal shows an apparatus and method of treating skin cancer ([0039]) in a subject comprising (c) positioning the skin-contacting surface of the ultrasound transducer of the system onto the surface of the skin containing the cancer (Figure 2, [0049]); and (d) exposing the skin containing the cancer to low intensity ultrasound whereby the frequency, intensity and duration of the ultrasound are selected and controlled to induce a higher death rate of the skin cancer cells than normal skin cells in the focal zone (low intensity strong enough to disrupt tumor but not healthy tissue, [0043]; disrupt tissues supporting tumor but not tissues formed to support healthy tissues, [0052]; control frequency, intensity, duration, [0056]; select parameters such that healthy tissue not disrupted by treatment, [0063]).  
	Sehgal also shows wherein the skin cancer comprises basal cell carcinoma, squamous cell carcinoma, melanoma, or any combination thereof ([0068]); wherein the 
	Sehgal fails to show (a) scanning a contour of skin containing the skin cancer and generating data of the contour of the skin containing the skin cancer; (b) using the generated data to fabricate a skin contacting surface of an ultrasound transducer having a contour the conforms to the contour of the skin containing the skin cancer.
	Bertolina discloses a histotripsy therapy transducer.  Bertolina teaches (a) scanning a contour of skin containing the skin cancer and generating data of the contour of the skin containing the skin cancer (model patient in 3D to determine optimal shape of Histotripsy transducer, [0057]-[0059]); (b) using the generated data to fabricate a skin contacting surface of an ultrasound transducer having a contour the conforms to the contour of the skin containing the skin cancer ([0063]-[0064]; note that while Bertolina refers to design of a transducer for treating the prostate, it would have been obvious in view of Sehgal, directed to treating skin cancer, to design the transducer for the specific application of skin cancer).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sehgal to fabricate a patient specific therapy transducer as taught by Bertolina, as this will improve the efficiency and accuracy of the therapy by customizing the therapy device to the actual parameters of the specific patient being treated.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (US 2010/0041989; hereinafter Sehgal) in view of Bertolina et al. (US 2013/0190623; hereinafter Bertolina) as applied to claim 1 above, and further in view of Gerbaulet et al. (US 2015/0313572; hereinafter Gerbaulet).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Seghal and Bertolina to utilize laser scanning as taught by Gerbaulet, as this will allow for an accurate representation of the patient’s tissue to be obtained in a digital format.  Furthermore, while Bertolina uses CT scans to obtain the anatomical information from deep within the patient in view of a prostate application, it would have been obvious to one of ordinary skill in the art to utilize a surface laser scanner as taught by Gerbaulet when obtaining anatomical data from shallow structures such as the skin, for example in the skin cancer application taught by Seghal.  Additionally, the problems related to the use of CT imaging are known in the art as described by Gerbaulet ([0013]-[0027]), and it would have been obvious to use optical techniques to avoid the dangers associated with CT radiation.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (US 2010/0041989; hereinafter Sehgal) in view of Bertolina et al. (US 2013/0190623; hereinafter Bertolina) as applied to claim 1 above, and further in view of de Graff et al. (US 2011/0034912; hereinafter de Graff).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Seghal and Bertolina to utilize various fabrication techniques as taught de Graff, as a number of different fabrication techniques are known to one of ordinary skill in the art, and it would be obvious to select any appropriate fabrication technique, or combination of techniques, which will produce the desired patient specific therapy transducer in the combined invention of Seghal and Bertolina.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793